Citation Nr: 0028625	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-11 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for psychotic 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to July 
1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A hearing was held before a hearing officer at the RO 
in May 1999.

The appeal was docketed at the Board in 1999.

The evidence before the Board raises the issue of entitlement 
to a total rating for compensation purposes based on 
individual unemployability.  This matter is referred to the 
RO for action deemed appropriate.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
psychotic depressive disorder include speech which is 
coherent and relevant, the absence of any thinking disorder, 
good insight, depression, preoccupation with his physical and 
emotional condition and slow psychomotor activity, without an 
inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
psychotic depressive disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.130, 
and Diagnostic Code 9210 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for psychotic depressive 
disorder, competent, for which the RO has assigned a 50 
percent rating under the provisions of Diagnostic Code 9207 
of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected psychotic depressive 
disorder.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.

Pursuant to Diagnostic Code 9210 (for psychotic disorder, not 
otherwise specified), a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Concerning his claim for a rating in excess of 50 percent for 
his service-connected psychotic depressive disorder, the 
veteran asserts, as his principal contention, that he 
experiences disruptive sleep.  He also avers that he is 
"depressed all the time."  In this regard, when he was seen 
by a non-VA psychiatrist, Byong J. Ahn, M. D., in May 1997, 
the veteran indicated that he was then "doing pretty well" 
and that he held gatherings at his home for members of his 
religious affiliation.  In September 1997, the veteran denied 
experiencing "any unusual problems at work" and was generally 
"doing pretty well".  When seen by the same psychiatrist in 
March 1998, the veteran was noted to show increasing 
depressive symptoms; when seen in April 1998, the veteran 
indicated that he had been disciplined on several occasions 
owing to his job performance, and related that his employer, 
the United States Postal Service, was considering giving him 
"a different job in the office".  When seen by the same 
psychiatrist in July 1998, the veteran indicated that he had 
recently been bothered by "hearing voices", though only if he 
paid "attention to them". 

Most recently, when he was examined by VA in January 1999, 
the veteran indicated that he had been a postal worker since 
1984, though he was then (i.e., in January 1999) working only 
on a part-time basis.  The veteran indicated that was 
essentially an "insomniac".  On mental status examination, 
the veteran "appeared [to be] depressed".  His speech was 
described as being "coherent and relevant", and he was free 
of any thinking disorder.  With respect to voices which the 
veteran had heard in the past, he was noted to have "good 
insight" that the voices were "not real".  The examination 
diagnosis was major depressive disorder, and a scale of "55 
to 60" was assigned as being representative of the veteran's 
Global Assessment of Functioning (GAF).  

In May 1999, the veteran testified at a personal hearing, a 
transcript of which is of record.  He indicated that he had 
recently taken a medical retirement from his postal 
employment.  Other aspects of the veteran's hearing testimony 
will be discussed in the Board's analysis below.

In considering the veteran's claim for a rating in excess of 
50 percent for his service-connected psychotic depressive 
disorder, the Board is of the opinion, in light of the 
reasoning advanced hereinbelow, that an increased disability 
evaluation therefor is not warranted.  In reaching such 
conclusion, the Board is constrained to point out that the 
veteran's psychotic depressive disorder would not appear to 
result in an inability to establish and maintain effective 
relationships.  In this regard, when he saw Dr. Ahn in May 
1997, the veteran related that he, apparently cordially, held 
gatherings at his home for members of his religious 
affiliation and there is no indication that he, at least 
while he was still employed, had any social conflicts with 
co-workers.  In addition, his psychotic depressive disorder 
would not appear to be productive of deficiencies in most 
areas.  To be sure, the Board is aware that the veteran 
apparently discontinued working shortly after being examined 
by VA in January 1999.  Nevertheless, the veteran's assigned 
GAF on the January 1999 VA examination was "55 to 60", and an 
assigned GAF in such range (at least pursuant to DSM-III-R 
criteria) is indicative of only "moderate" industrial 
impairment.  See Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  In addition, although the veteran was no longer 
working by the time of his May 1999 personal hearing, he did 
not indicate that he was unable to work any longer, only that 
he was "not sure" (see page 4 of transcript) if he would work 
again.  On assessing the foregoing in conjunction with the 
reasoning advanced above bearing on the degree of social 
incapacitation traceable to the veteran's psychotic 
depressive disorder, the Board is persuaded that a rating in 
excess of 50 percent for such condition is not in order.

In reaching this conclusion, the Board would point out that 
while even circumlocutory or stereotypical speech would (if 
present) still only be characteristic of disability 
warranting a 50 percent rating under the above-cited 
criteria, when the veteran was examined by VA in January 
1999, his speech was described as being "coherent and 
relevant".  Further, while impaired abstract thinking would 
(if present) still only be characteristic of impairment 
commensurate with a 50 percent rating under the above-cited 
criteria, when the veteran was examined by VA in January 
1999, he was noted to be free of any "thinking disorder".  In 
addition, while the Board has no reason to dispute the 
veteran's assertion on the January 1999 VA examination (as 
well as when he saw Dr. Ahn in September 1997) that he 
experienced difficulty with sleeping, it would nevertheless 
point out that even chronic sleep impairment (if in fact 
present) due to his psychotic depressive disorder is 
independently indicative of disability warranting only a 30 
percent rating.  See 61 Fed. Reg. 52, 702 (1996).  Given the 
foregoing observations, then, and since apparently persistent 
depression (indicated on the January 1999 examination) is the 
lone indicated pertinent manifestation which is even facially 
probative of such disablement as would warrant a 70 percent 
disability rating under the rating criteria, the Board is of 
the opinion that, in accordance with the above-cited 
criteria, a rating for psychotic depressive disorder in 
excess of 50 percent is not in order.  38 C.F.R. § 4.130.

In determining that entitlement to a rating in excess of 50 
percent for the veteran's service-connected psychotic 
depressive disorder is not warranted, the Board has, with 
respect to the criteria addressed in such analysis, given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show, relative to each promulgation of the pertinent 
criteria addressed above, that the actual manifestations of 
the veteran's service-connected psychotic depressive disorder 
more closely approximate those required for a 70 percent 
rating than they do the 50 percent rating presently assigned.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7 and Part 4, 
Diagnostic Code 9210 (1999).  


ORDER

A rating in excess of 50 percent for psychotic depressive 
disorder is denied. 



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

